Citation Nr: 1605336	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for low back sprain with bulging at L5-S1 (hereinafter "low back disability"). 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 2004 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran did not show for the video hearing he had requested in connection with his appeal.  Therefore, the Board considers this hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter received by the RO in June 2013, the Veteran's attorney stated that he was submitting the following medical evidence ("exhibits") in support of the Veteran's claim: records from Drs. Nyugen, Thompson, Blotner, Kasraeian; Fermosa; and Goldstein; Baptist Medical Center records; St. Francis Hospital Bartlett records; Naval Hospital records; a favorable decision from the Social Security Administration (SSA) dated in March 2012; and a notice of award from SSA dated in February 2012.  

Unfortunately, these records are not associated with the current record before the Board.  Upon remand, the Veteran and his attorney should be contacted and asked to resubmit copies of the records referred to in the June 2013 letter.  

As noted, the Veteran is now in receipt of SSA disability benefits; VA is obliged to attempt to obtain and consider any SSA records. 38 U.S.C.A. § 5103A(c)(3)(West 2014); 38 C.F.R. § 3.159(c)(2)(2015); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For this reason as well, the Board must remand the claim. 

Lastly, the Veteran has not been afforded a VA examination, as to his service-connected low back disability, since March 2009.  The record clearly raises a question as to the current severity of his service-connected low back disability. See, e.g., VA Treatment Records, April 2011.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186  (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated since April 2011.

2. Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency and any disability determination made by SSA in 2013.  All attempts to fulfill this development must be documented in the claim file.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

3. Inform the Veteran and his attorney that the private treatment records submitted on his behalf (by his attorney) in June 2013 were not uploaded/associated with the electronic or paper claims file and that he may resubmit these reports in support of his claim.  This includes records from the following treatment providers: Drs. Nyugen, Thompson, Blotner, Kasraeian; Fermosa; and Goldstein; Baptist Medical Center; and St. Francis Hospital Bartlett.

Also ask the Veteran to identify the provider(s) of any additional treatment or evaluation (records of which are not already associated with the record) he has received for his low back condition, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Secure for the record complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.

4. Schedule the Veteran for an examination to determine the current severity of his service-connected low back sprain with bulging at L5-S1.  The Veteran's VA VBMS and VVA electronic claims files should be made available to and reviewed by the examiner in connection with the examination. 

Upon review of the record and examination of the Veteran, the examiner should specifically identify (1) the ranges of motion of the Veteran's lumbar spine, including the point at which motion is accompanied by pain, in degrees; (2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (3) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner should also specifically assess the severity of all neurological symptomatology of the lower extremities associated with the service-connected low back disability. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal with consideration of all evidence obtained since the issuance of the September 2013 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




